Mr. Presiding Justice Brown delivered the opinion of the court. 4. Municipal Court of Chicago, § 13*—when statement of claim in fourth-class case sufficiently exact. Exactness and precision in the statement of claim in a fourth-class case in the Municipal Court of Chicago are not required, hut the claim is sufficient if the defendant is apprised of the nature of the demand against him, and inaccuracy is not a ground for reversal where prejudice therefrom is not shown. 5. Municipal Court of Chicago, § 13*—when variance in statement of claim in fourth-class case waived. Variance in a statement of claim in a fourth-class case is waived by failure to object.